Title: From Thomas Jefferson to James Wood, 26 October 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Octo. 26. 1780

The Enemy invading us appearing now to be in force the Executive have determined that the Convention Troops be removed without delay. You will therefore take immediate measures for their removal to fort Frederick as directed by the Board of War.

Previous to the publication of this measure another is expedient: The Regiment of Guards you know is enlisted to serve only till the departure of these Troops from the county or Country. We wish to have them enlisted to serve in the State and during the present Invasion only, at the determination of which they shall be discharged. I pray you therefore to communicate this matter to Colo. Taylor, and with him so to concert Measures as that while you are making the necessary preparations for removal, he may be taking Measures to engage both his Officers and Men for the purpose above mentioned.
I inclose you blank Powers for impressing Waggons Beef, Flour and Indian Corn; these you will fill up with the Names of Persons whose activity you can rely on. They will proceed on the rout you propose to take and have the necessary Provisions ready by certain days at certain places all along the road. The Beeves you will probably find it best to take with you on the Hoof from the different places where they are laid in, and kill them as you want them. I suppose those from the Warm-Springs will be with you before you march and perhaps others from other places. I inclose you the extracts which were omitted before but doubt whether it will be now necessary to send to Green Briar &c. as formerly proposed. Still I take for granted some Money will be necessary for you. We have not a shilling now, but expect some in a few days of which we will communicate to you a part.
 As to the Guard to move the Troops on you know that a Regiment from Maryland is now on their march to assist you. I have not heard where they are, but you can probably take Measures for finding that out, and causing them to bend their course so as to fall in with you. The aid of the Regiment of Guards (if enlisted) and of Colo. Crocketts Batallion is extremely wanting here, the moment you can do without them. If Militia will do to conduct the Prisoners in conjunction with Capt. Reades Troop, you would render the State essential and critical Service by sending down these two Regiments. In that event make use of Letter No. 2. which calls on the County Lieutenant of Albemarle to furnish you with as many Militia as you shall require. Perhaps you may better answer your purpose by raising volunteer Horse to serve on this special occasion and be discharged on their return, or perhaps it may be useful (if you cannot raise Horse) to get your Militia or part of them to mount themselves: in either of these cases forage should be allowed. If you think that the attendance of Crocketts Batallion and the Regiment of Guards or a part of them cannot be dispensed with you will  in that case I am sure send them back to us as soon as you can safely spare them and in the mean time send Letter No. 1. to the County Lieutenant of Albemarle.
It will possibly happen that the Officers cannot be so soon ready as the Men: In which case we would wish the Men not to be delayed a Moment, but that the Officers should be allowed what time you think reasonable for following you.
It is probable you may have occasion to make further application to the Executive before you march: For this reason I think it will be expedient to keep a Horseman at Rutherfords. Indeed it is pretty remarkable that the Enemy retain a large Body of their Troops on board their Vessels. When the Stake is so great we are apt to fear every thing which is not impossible. You will cross Patowmack some distance above Alexandria; to that place the Enemy can go with their largest Ships in a very short time from where they now are. Suppose them landed at that place, Great improbabilities indeed are opposed to the Success of their enterprize; but how often have we seen the greatest improbabilities surmounted by bold adventure. It would take the people of the Vicinities some time to recover from their first consternation and to get their Arms and Accoutrements into a state fit for use: Experience has shewn how very long it is from the landing of an Enemy before we can collect a force sufficient to oppose them: Might not this danger be lessened by leaving a chain of expresses from this place to you; still dropping one every 40 Miles as you march; and forming another from the Mouth of Patowmack up by the Place where you will cross it, and so continued along your road till it should meet you. The former would convey to you the most speedy intelligence of the Enemy’s moving from their present Station; and the latter, if they should enter Patowmack; both might be discontinued on your crossing that River as all Danger would then cease. I suggest this matter merely for your consideration; perhaps it might take more horsemen than you have to spare, or perhaps your rout may be so much more to the Westward than I have expected as to render this precaution altogether useless.
The inclosed letter to Colo. Crockett you will deliver when you think proper.
I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

